Citation Nr: 9923612	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-00 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major 
affective disorder, for the period from May 12, 1994 to 
November 7, 1996.

2.  Entitlement to a rating in excess of 70 percent for major 
affective disorder, from November 7, 1996.

3.  Entitlement to a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from May 12 to June 10, 1994.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1971 to 
December 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) which granted a 50 percent rating for major affective 
disorder, effective May 12, 1994, and denied a temporary 
total rating for major affective disorder based on a period 
of hospitalization from May 12 to June 10, 1994.  

In November 1997, the Board remanded this matter for 
additional development of the evidence and for due process 
considerations.  While in remand status, by September 1998 
rating decision, the RO increased the rating for the 
veteran's major affective disorder to 70 percent, effective 
November 7, 1996.  By April 1999 rating decision, the RO 
awarded a total disability rating based on individual 
unemployability due to service-connected disability, 
effective November 9, 1998.

Given the procedural history of this case as set forth above, 
proper adjudication of the veteran's claim requires a 
disability evaluation during two discrete time periods.  The 
first period extends from May 12, 1994, the effective date of 
the initial grant of the 50 percent rating for major 
affective disorder, to November 7, 1996, at which time his 
disability was rated as 70 percent disabling.  The second 
period is from November 7, 1996.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (holding that a claim remains in controversy 
where less than the maximum available benefits is awarded).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since May 12, 1994, the veteran's service-connected major 
affective disorder has been manifested by symptoms productive 
of total industrial impairment.

CONCLUSION OF LAW

The criteria for a 100 percent rating for major affective 
disorder have been met as of May 12, 1994.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9432 (effective prior to Nov. 7, 1996), as 
amended at 38 C.F.R. § 4.130, Diagnostic Code 9432 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim for increased 
rating for major affective disorder is well grounded.  38 
U.S.C.A. 5107.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran's assertions concerning 
severity of his service-connected disability (within the 
competence of a lay party to report) are sufficient to well 
ground his claim for an increased rating for major affective 
disorder.  King v. Brown, 5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in November 1997 for additional 
development of the evidence.  A review of the record 
indicates that the development requested by the Board has 
been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the Board finds that all relevant 
facts have been adequately developed to the extent necessary; 
no further assistance to the veteran in developing the facts 
pertinent to his claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

I.  Factual Background

A review of the claims folder shows that the veteran was 
medically discharged from service after he was diagnosed with 
acute, severe schizophrenia.  By February 1973 rating 
decision, the RO awarded service connection for 
undifferentiated schizophrenia and assigned a 100 percent 
rating, effective December 5, 1972, the day following the 
date of his separation from active service.

In December 1973, the veteran underwent VA psychiatric 
examination to determine the current severity of his 
disability.  It was noted that he was going to college, 
albeit taking a reduced schedule of classes.  The diagnosis 
was schizophrenic reaction, undifferentiated type, chronic, 
in partial remission, still manifested by emotional 
flattening with some evidence of emotional tension, decreased 
spontaneity, occasional increased reaction time and 
evasiveness, mild impairment of retention and recall, and 
some impairment of judgment and abstract thinking.

By January 1974 rating decision, the RO reduced the rating 
for the veteran's schizophrenia to 70 percent, effective 
April 1, 1974.  On behalf of the veteran, his family 
disagreed with the RO decision, stating that he had been 
hospitalized for psychiatric treatment since February 1974.  
The RO subsequently obtained VA hospitalization reports 
showing that he had been hospitalized from February to March 
1974, and again from April to June 1974 for treatment of 
undifferentiated schizophrenia.  By September 1974 rating 
decision, the RO restored the 100 percent rating for the 
veteran's schizophrenia.

In July 1976, the veteran again underwent VA psychiatric 
examination to determine the severity of his disability.  On 
examination, it was noted that he had been participating in a 
job training program as an auto mechanic and had recently 
been married.  The diagnosis was schizophrenic reaction, 
paranoid type, in almost complete remission.  

By October 1976 rating decision, the RO reduced the rating 
for the veteran's schizophrenia to 70 percent, effective 
January 1, 1977.  

In January 1979, the veteran was hospitalized for treatment 
of an exacerbation of schizophrenia.  On admission, it was 
noted that he had been working for the past three years 
putting equipment in police cars, but that he had recently 
begun experiencing pressure at work, as well as in his 
marriage.  Although the examiner recommended otherwise, the 
veteran elected to leave the hospital after only a few days.  
On discharge, it was noted that he was "probably 
employable."  The diagnosis was schizophrenia, chronic, 
undifferentiated type.

On VA medical examination in April 1979, the diagnosis was 
schizophrenia, paranoid type.  The examiner indicated that he 
felt the veteran was 50% disabled, but that he was in a 
"transitional condition" as he had recently been released 
from the hospital; thus, he indicated that he could not 
characterize the condition as stable.

By June 1979 rating decision, the RO reduced the veteran's 
disability rating (recharacterized as "schizophrenic 
reaction") to 50 percent, effective September 1, 1979.

In December 1979, the veteran was again hospitalized with 
complaints of increased paranoid ideations, irritability, 
lack of sleep, and suspicions of people at work.  With 
treatment, he reportedly improved and was discharged 
approximately one week later.  The diagnosis was 
schizoaffective disorder.  The examiner indicated that the 
veteran could resume work on the date of discharge.  However, 
he was readmitted to the hospital in May 1980 after he 
requested police assistance in arranging transportation to 
the airport so that he could catch a plane.  He was 
discharged against medical advice five days later; the 
diagnosis was manic depressive illness, manic phase.

By June 1980 rating decision, the RO continued a 50 percent 
rating for the veteran's psychiatric disorder.

On VA medical examination in September 1980, the veteran 
reported he had separated from his wife and lost his job.  
The impression was schizophrenia, paranoid type, impairment 
moderate.  The examiner noted that the veteran had been 
diagnosed with manic depressive psychosis in the past, as 
well as schizophrenia; he believed that the veteran had a 
mixed picture, favoring a diagnosis of schizophrenia.

By October 1980 rating decision, the RO continued the 50 
percent rating for the veteran's psychiatric disorder.

On VA examination in December 1983, the veteran reported that 
he didn't "seem to be able to keep a job."  He stated that 
he had not had a steady job for the past four years.  He also 
reported a history of breakdowns, mostly depressions, 
although sometimes he indicated that his mind started 
"racing."  The diagnosis was schizophrenic reaction, 
paranoid type, in partial remission at this time with history 
of recurrent disorientation, confusion, depression, paranoid 
ideation, and possibly auditory hallucinations of such 
severity that hospital treatment was required.

By January 1984 rating decision, the RO continued the 50 
percent rating for the veteran's psychiatric disorder.

On VA examination in December 1984, the veteran reported that 
he had recently remarried.  He also indicated that he had 
been employed full-time from January to October 1984; 
however, he stated that he was fired and was not told why.  
The impression was paranoid schizophrenia in remission.  

By February 1985 rating decision, the RO reduced the rating 
for the veteran's schizophrenia to 30 percent, effective June 
1, 1985.  

On VA examination in December 1986, the veteran reported that 
he had last worked about six to eight months prior.  He 
stated that he had had a number of "medical symptoms" which 
were not being adequately taken care of so he quit his job.  
The veteran indicated that he was taking no medication for 
his condition as he felt that it was "bad for him."  The 
diagnosis was chronic schizophrenia, in partial remission.  
The examiner noted that the veteran had been able to work 
only episodically and had been experiencing a good deal of 
depression recently.

By February 1987 rating decision, the RO continued the 30 
percent rating for the veteran's psychiatric disorder.

On VA examination in February 1988, the veteran reported 
working full-time for the last year as a maintenance man.  He 
reported symptoms of depression and anxiety, occasionally 
severe, but stated that had been able to ride these episodes 
out without no psychotropic medications.  The impression was 
residual schizophrenia.  

By April 1988 rating decision, the RO reduced the rating for 
the veteran's schizophrenia to 10 percent, effective July 1, 
1988.  

In June 1990, the veteran filed a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability, stating that his 
depression had become very severe.  On VA psychiatric 
examination in August 1990; the examiner felt the veteran had 
a history of being able to function on a completely normal 
level "at times" but that he had spells when he became 
extremely manic followed by a depression.  He indicated that 
the veteran had been experiencing such episodes since 
service.  The examiner stated that the correct diagnosis of 
the disability should be major affective disorder, bipolar 
type.

By October 1990 rating decision, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
and continued the 10 percent schedular rating for major 
affective disorder.

On May 31, 1994, the veteran filed his most recent claim for 
an increased rating.  He also requested "Paragraph 29" 
benefits, stating that he had been hospitalized since May 12, 
1994 for treatment of his service-connected disability.

In support of the claim, the RO obtained the VA 
hospitalization report showing that the veteran had been 
admitted to the Substance Abuse Treatment Program on May 12, 
1994.  On admission, he reported a 10-year prior history of 
drug abuse, but stated that he had had no recent drug use.  
He also reported that he was depressed and had been abusing 
alcohol on and off.  During that hospitalization, drug 
screenings were negative and he exhibited no withdrawal 
symptoms.  The veteran's depression was evaluated by a 
psychiatrist who prescribed Prozac and Trazodone.  He was 
described as having low self esteem and depression.  The 
diagnoses on discharge were alcohol dependence and 
depression.  It was noted that he could return to work 
immediately.  On outpatient follow-up the following month, 
the examiner noted that his wife had requested a divorce, 
that he had major depression, and that hospital admission had 
been contemplated.  

The veteran underwent VA psychiatric examination in September 
1994 at which he reported that he had very little motivation 
for a job or his marriage.  He stated that he was working 
part time doing maintenance work, but had very little else 
going on.  The veteran indicated that he felt depressed most 
of the time like a cloud was over him.  The diagnosis was 
major affective disorder, bipolar, currently depressed.  The 
examiner noted that the veteran had a history of 
schizophrenia; however, he felt that in retrospect the 
veteran's symptoms were probably schizophreniform psychoses 
related to mood swings.  A global assessment of functioning 
(GAF) score of 50 was assigned, although the examiner 
indicated that in the past year, it had been 40.  

By July 1995 rating decision, the RO increased the rating for 
the veteran's psychiatric disability (now characterized as 
major affective disorder, bipolar) to 50 percent, effective 
May 12, 1994, and paragraph 29 benefits were denied.

The veteran appealed the RO determination, arguing that he 
had been able to work only two out of the past 8 years.  He 
stated that he had consistently attempted to hold jobs but 
that most employers refused to accommodate his disability.  

In a June 1998 medical opinion, a VA examiner indicated that 
the veteran had been treated for both depression and alcohol 
abuse during his period of hospitalization beginning in May 
1994.  The examiner indicated that the veteran exhibited 
strong elevations on the anxiety and dysthymic scales and a 
fairly high elevation on psychotic depression.  He concluded 
that "I do not doubt that this man is depressed and has been 
depressed for many years."  

By September 1998 rating decision, the RO increased the 
rating for the veteran's major affective disorder to 70 
percent, effective November 7, 1996, the effective date of 
amended criteria pertaining to the evaluation of mental 
disorders.  

In November 1998, the veteran submitted an application for a 
total disability rating based on individual unemployability 
due to service-connected disability.  He stated that his 
disability had affected his ability to hold full-time 
employment since December 1993.  He indicated that he had 
attempted to work since that time, but that during any of his 
jobs he had had to use all of his sick and vacation days due 
to his bipolar disorder.  He stated that after a period of 
months, he was unable to work at all or was terminated due to 
his disability.  

The veteran's former employers submitted VA Forms 21-4192 in 
support of his claim.  His former employer from August 1994 
to September 1995 indicated that he had earned approximately 
$12,000 as a custodian during this period of employment, but 
had been "discharged" in September 1995.  

By April 1999 rating decision, the RO awarded a total 
disability rating based on individual unemployability due to 
service-connected disability.  The effective date of the 
award was November 9, 1998, the date of receipt of his claim 
for the benefit. 

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to November 7, 1996, VA Schedule for Rating 
Disabilities, provided a general rating formula for psychotic 
disorders, including bipolar disorder, based upon the degree 
of incapacity or impairment.  38 C.F.R. § 4.132, Codes 9201-
9210 (1996).  A 50 percent evaluation required considerable 
impairment of social and industrial adaptability; and a 70 
percent evaluation required severe impairment of social and 
industrial adaptability.  A 100 percent evaluation was 
assigned where there were active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  

Additionally, the provisions of 38 C.F.R. § 4.16(c) (in 
effect prior to November 7, 1996), provided that where the 
only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders, including schizophrenia.  Under revised 
criteria, set forth at 38 C.F.R. § 4.130, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  A review of the 
claims folder indicates that the RO has considered the 
veteran's entitlement to an increased rating under both the 
old and new criteria.  In this case, therefore, the Board 
will apply the version of the applicable regulations which is 
most favorable to the veteran.  

III.  Analysis

On full review of the record, the Board concludes that the 
evidence supports a 100 percent rating for major affective 
disorder since March 12, 1994.  The Board notes that the 
veteran was hospitalized by VA on that date with psychiatric 
symptoms, including depression.  The Board finds that 
although the veteran has shown episodes of partial remission, 
a review of the history of his disability shows that his 
symptoms are persistent and tend to recur.  This conclusion 
is supported by the June 1998 VA medical opinion that the 
veteran had been depressed for many years.  His employment 
history demonstrates that his symptoms have effectively 
prevented him from securing or following a substantially 
gainful occupation.  In that regard, it is noted that on VA 
psychiatric examination in September 1994, a GAF score of 50 
was assigned.  The Board observes that a GAF of 50 is defined 
as "serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds the clinical 
documentation of record is sufficient to establish that the 
manifestations of the veteran's service-connected psychiatric 
disability were of such severity as to produce total 
industrial inadaptability as of March 12, 1994.  Thus, the 
criteria for a 100 percent evaluation for major affective 
disorder have been met.

On the basis of the decision granting a 100 percent rating 
for major affective disorder from May 12, 1994, the issue of 
a temporary total disability rating pursuant to 38 C.F.R. 
§ 4.29, based on VA hospitalization from May 12 to June 10, 
1994, is moot.


ORDER

A 100 percent rating for major affective disorder is granted 
from May 12, 1994, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

